United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 19, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-40253
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

WILBERT R SEJUELAS, also known as Jaime

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                  USDC No. 1:02-CR-193-RC-WCR-1
                       --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Wilbert R. Sejuelas appeals the 166-month sentence imposed

for his conviction on a guilty plea to a charge of conspiracy to

possess with intent to distribute five kilograms or more of

cocaine and fifty kilograms of cocaine base.   Sejuelas asserts

that the district court clearly erred when it found that he held

the role of a manager or supervisor in the offense and that the

conspiracy involved at least five participants.   He argues, inter




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40253
                                -2-

alia, that Devison Rinsco Torres (“Torres”) was not a participant

in the conspiracy.

     Section 3B1.1(b), U.S.S.G., authorizes a three-level

increase to the base offense level “[i]f the defendant was a

manager or supervisor (but not an organizer or leader) and the

criminal activity involved five or more participants or was

otherwise extensive.”   We review for clear error a district

court’s findings under U.S.S.G. § 3B1.1 that a defendant

qualifies for an adjustment based on his role in the offense and

that the offense involved five participants.   See United States

v. Miranda, 248 F.3d 434, 446 (5th Cir. 2001); United States v.

Narvaez, 38 F.3d 162, 166 (5th Cir. 1994).   A finding is not

clearly erroneous if it is “‘plausible in light of the record as

a whole.’”   Miranda, 248 F.3d at 446 (citation omitted).

     The presentence report (“PSR”) provided that Sejuelas

recruited a co-conspirator; directed a co-conspirator to

transport drugs on three occasions; on two occasions, took

control of the drugs and the transporting vehicle when the

vehicle reached its destination; arranged for assistance,

alternate transportation, and transference of the cocaine when a

vehicle became impaired; and negotiated the fee to be paid for

transportation of the drugs.   Further, Sejuelas exercised

dominion and control over a significant quantity of cocaine.    In

addition, the PSR provided that Torres assisted with the
                            No. 04-40253
                                 -3-

transportation of the drugs and transferred the spare tire that

contained the drugs from one vehicle to another.

       The district court was free to rely on the information in

the PSR because Sejuelas did not present evidence to rebut the

PSR.    See United States v. Ayala, 47 F.3d 688, 690 (5th Cir.

1995).    The PSR demonstrated that Sejuelas exercised decision-

making power, participated extensively in the crime, recruited at

least one person for the conspiracy; and exercised control and

authority over others who participated in the drug conspiracy.

The PSR provided information from which the district court could

infer that Torres was a participant in the conspiracy.    See

United States v. Lage, 183 F.3d 374, 383-84 (5th Cir. 1999);

United States v. Narvaez, 38 F.3d 162, 166 (5th Cir. 1994).       The

fact that Torres was not indicted does not negate his criminal

responsibility.    See Lage, 183 F.3d at 383-84.

       The district court’s findings that Sejuelas’s role in the

offense warranted an increase of three levels under U.S.S.G.

§ 3B1.1 are plausible in light of the record as a whole and are

not clearly erroneous.    Miranda, 248 F.3d at 446; Narvaez, 38

F.3d at 166.    Accordingly, the judgment of the district court is

AFFIRMED.